Citation Nr: 1512482	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-02 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from February 20, 2001, to November 1, 2006.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD from November 1, 2006, to January 2, 2013. 

3.  Entitlement to a disability rating in excess of 70 percent for PTSD from January 2, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971.  The Veteran served in the Republic of Vietnam and earned the Vietnam Service Medal with three bronze service stars, the Vietnam Campaign Medal with 1960 device, the National Defense Service Medal, and the Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision granting service connection and awarding a 50 percent disability rating for PTSD by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.  Jurisdiction now resides in Portland, Oregon.  

In an August 2012 appellate brief, and addressing an unappealed September 2008 rating decision denying Total Disability based on Individual Unemployability (TDIU), the representative asserted that further adjudication of the appeal issue must include TDIU consideration.  As every claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders is "part of" and not separate from, a claim of entitlement to an increased rating, the Board included the issue of TDIU for further consideration.  See Rice v. Shinseki, 22 Vet. App. 447, at 453 (2009).  

This case was previously before the Board in September 2012.  The case was remanded to the RO via the Appeals Management Center (AMC) for further development of the Veteran's PTSD and TDIU claims.  Specifically, the Board requested that the AMC/RO contact the Veteran and identify any current PTSD treatment and schedule an appropriate VA examination to determine the current severity and all manifestations associated with the Veteran's service-connected PTSD.  Regarding the VA examination, the examiner was directed to provide a detailed review of the Veteran's pertinent medical history, current complaints, nature and extent of any disability, and discuss the impact of PTSD on the Veteran's occupational functioning.  Following the requested development, the AMC/RO was directed to readjudicate the Veteran's PTSD and TDIU claims.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, the Veteran was granted TDIU effective January 2, 2013 in a rating decision from the Appeals Management Center dated February 2013.  As such, the issue of TDIU is no longer before the Board and this decision will be limited to the Veteran's increased rating claim for PTSD.  


FINDINGS OF FACT

1.  The Veteran's PTSD has not been manifested by more than occupational and social impairment with reduced reliability and productivity from February 20, 2001 to November 1, 2006.  

2.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood for the period from November 1, 2006 to January 2, 2013.  

3.  The Veteran's PTSD has not been manifested by more than occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood for the period from January 2, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 50 percent for service-connected PTSD for the period from February 20, 2001 to November 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002);                    38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411(2014).  

2.  The criteria for the assignment of a disability rating of 70 percent, and no greater, for service-connected PTSD for the period from November 1, 2006, to January 2, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411(2014).

3.  The criteria for the assignment of a disability rating in excess of 70 percent for service-connected PTSD for the period from January 2, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012);                        38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a);                    38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated April 2001, May 2004 and June 2006, among others, are of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records and VA medical records.  

VA also satisfied its duty to obtain a medical examination.  In April 2002, February 2005, November 2006, November 2008, and January 2013, VA provided the Veteran medical examinations to evaluate his PTSD.  The Board notes that the Veteran disagreed with the April 2002 VA examiner's diagnosis of dysthymia and not PTSD based on the clinical evaluation, noting that he was previously diagnosed with PTSD by the VA in Texas.  However, in his disagreement dated January 15, 2003, the Veteran admitted that he did not discuss any PTSD stressors with the April 2002 VA examiner due to his emotional state and discomfort with thinking about his past experiences.  The Veteran was awarded another VA examination in February 2005 and it was from that examination that service connection was granted, effective as of the date of his PTSD claim.  Therefore, any prejudice to the Veteran from a perceived inadequate April 2002 VA examination is moot.  Additionally, The Board notes that the claims file was not available for the November 2008 VA examiner to review.  However, that examiner confirmed the type and nature of the examination and proceeded with the evaluation of the Veteran's PTSD.  Any error or omission was subsequently cured by the September 2012 Board remand, and the 2008 examination is still useful evaluating the Veteran's disability picture throughout the pendency of the appeal.  Concerning the other examinations, the Board notes they were adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted clinical evaluations of the Veteran, and provided adequate discussions of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Increased Rating for PTSD

Following a February 2005 VA examination, the Veteran was granted service connection for PTSD in a March 2005 rating decision and assigned a 50 percent disability rating effective February 20, 2001, the date of his claim for service connection.  The Veteran filed a statement in December 2005 that the RO construed as a new claim for an increased disability rating for PTSD; however, that statement indicates a continuing dissatisfaction or disagreement with the 50 percent rating assigned.  The RO belatedly rendered an statement of the case in April 2006, but then sent the Veteran a VCAA letter in June 2006 concerning the "claim" filed in December 2005.  Moreover, during this time the Veteran's address changed, adding to some confusion concerning the status of his pending claims.  A subsequent February 2007 RO rating decision, which, in pertinent part, continued the 50 percent rating for PTSD  did not clearly delineate the date of claim upon which the action was based.  Affording the Veteran all reasonable doubt, the Board finds a substantive appeal has been perfected as to the March 2005 rating decision.  As the Board may review claims de novo, the entire period on appeal, encompassing the initial disability rating granted at service connection, will be considered.  

Since being granted service connection, the Veteran has continued to assert that his disability should be rated higher and has presented for VA examinations in April 2002, February 2005, November 2006, November 2008, and January 2013.  

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.                      38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  Under that code, a zero percent rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  A score of 41 to 50 is assigned where there are serious symptoms such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation. 

Rating in excess of 50 percent from February 20, 2001 to November 1, 2006

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD but not for such disorders as learning disorder NOS, chronic depression NOS, cognitive disorder NOS, mild alcohol abuse and dependence in remission, and, [substance] abuse and dependence in remission which also have been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board shall consider all psychiatric symptomatology to be attributable to PTSD except where specifically noted.  Doing so results in no prejudice to the Veteran since it means that the evidence in its entirety will be reviewed. 

In April 2002, the Veteran reported for a mental status and clinical examination.  The VA examiner reviewed a recent social and industrial survey, the Veteran's claims file, his relevant medical history, and conducted a clinical evaluation.  The VA examination report indicated the Veteran was appropriately dressed, exhibited excellent nutrition and hygiene with speech within normal limits, maintained poor eye contact, exhibited mild psychomotor agitation and moderately constricted movements with appropriate goal directed behavior.  The VA examination report further indicated mildly depressed affect, great latency in response, moderate impairment of immediate, recent, and remote memory, and a mildly tangential thought process.  During the VA examination the Veteran denied ruminations, delusions, compulsions, and suicidal or homicidal ideation; although he did report he sometimes thought he could hear people talking about him in passing cars.  The Veteran reported that he was currently homeless and taking medications for depression and anxiety.  The VA examiner noted a previous diagnosis of PTSD and diagnosed dysthymic disorder assigning a GAF of 60.  An addendum to the VA examination indicated objective testing administered to clarify the Veteran's diagnosis was invalid either due to carelessness, extremely negative self-presentation, or malingering, and that the dysthymic disorder diagnosis was unchanged.   

In February 2005 the Veteran reported for an evaluation for PTSD.  The VA examiner reviewed the Veteran's claims file, the relevant medical history, the previous April 2002 VA examination, and conducted a clinical examination.  The VA examination report indicated that the Veteran, who did migrant farm work, had not been employed since 1995.  The examination report further indicated the he stopped working when he began to experience physical problems such as fatigue, that he was recently diagnosed with diabetes, and that he had a history of problematic substance abuse, currently in remission.  During the examination, the Veteran exhibited appropriate dress, hygiene, self-care, was socially isolated, had fair eye contact and mildly decreased rate and volume of speech, mildly depressed affect, impaired impulse control, moderately serious sleep impairment, and mild memory and concentration impairment.  The Veteran denied ruminations, delusions, compulsions, suicidal or homicidal ideation, and obsessive or ritualistic behavior; the Veteran did report hearing voices in the past but explained this stopped when he stopped using alcohol.  The VA examination report indicated the Veteran met the DSM-IV stressor criteria for PTSD and diagnosed PTSD, assigning a GAF of 55-60.  The VA examiner further diagnosed chronic depression NOS, mild cognitive disorder NOS, alcohol abuse and dependence in remission, and [substance] abuse and dependence in remission.  Regarding the GAF score in light of the Veteran's other diagnoses, the VA examiner explained that as the Veteran's substance abuse disorder was in remission and thus did not affect the GAF, and that the Veteran's depression affected the Veteran's social and occupational function equally as his PTSD.  The VA examination report indicated that the Veteran did not stop working due to PTSD, but that he does have moderate impairment in employment due to irritability on the job.

During this period the Veteran's VA examination reports indicated the Veteran exhibited mild to moderate symptomatology generally, mildly depressed affect, moderate sleep impairment and mild to moderate concentration and memory.  The Veteran reported audiological hallucinations during the April 2002 examination, but he reported in the February 2005 examination that they had ceased when he stopped using alcohol.  Additionally, the Veteran was assigned a GAF score of 55-60 during this period indicating moderate difficulty in social, occupational, or school functioning.  Although the GAF score alone is not the definitive measure of the level of impairment, it is useful when applied in conjunction with other symptoms and functional difficulties.  The GAF score of 55-60 coupled with the observed and reported mild to moderate symptomatology depict a disability presentation most closely approximating 50 percent.  In statements submitted by the Veteran in January 2003, and December 2005, he described his PTSD as causing depression, flashbacks, panic attacks, anger, fear, and nightmares.  Although the Veteran did state that he has difficulty getting along with people and that no one would hire him, he also stated that he had to quit farm labor because of fatigue, weakness, tiring easily.  Concerning employability, the February 2005 VA examination report indicated that the Veteran does have moderate impairment in employment due to irritability on the job but that PTSD was not of such severity that caused him to be unable to work.  

The Board acknowledges that the Veteran believes his PTSD to be of greater severity for this period.  However, the Board finds that the objective medical evidence and his statements are supportive of a 50 percent rating.  The Veteran primarily described his symptoms as depression, nightmares, anxiety attacks, flashbacks, fear, and fatigue.  Such symptomatology is consistent with the rating assigned from February 20, 2001 to November 1, 2006. 

The Board also finds that the Veteran does not have occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood for the period from February 20, 2001 to November 1, 2006.  The Veteran has not experienced symptoms commensurate with suicidal ideation, obsessional rituals, illogical speech, near-continuous panic or depression impaired impulse control, or neglect of personal hygiene.  These kinds of symptoms demonstrate an inability to independently function or maintain occupational or social relationships, and the symptoms experienced by the Veteran are not of such severity.  

The Board further finds that the Veteran does not have total occupational and social impairment due to PTSD for that period.  The Veteran has not experienced symptoms commensurate with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives or his own name.  These kinds of symptoms demonstrate a loss of touch with reality, and the symptoms experienced by the Veteran are not of such severity.

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 50 percent criteria for the period from February 20, 2001 to November 1, 2006.  38 C.F.R. § 4.130, DC 9411 (2013); see also Gilbert, 1 Vet. App. at 53-56.  

Rating in excess of 50 percent from November 1, 2006 to January 2, 2013

As stated above, the Veteran was previously assigned a disability rating of 50 percent effective from the date of his original claim for service connection.  The Veteran's disability rating was increased to 70 percent following a January 2, 2013 VA examination.  The period from January 2, 2013 is discussed in the following section.  For the reasons set forth below, the Board finds that the Veteran's PTSD symptomatology more closely approximates a disability rating of 70 percent, but no greater, for the period from November 1, 2006 to January 2, 2013.  

In November 2006 the Veteran again reported for a PTSD mental examination and clinical review.  The VA examiner reviewed the Veteran's claims file, the relevant medical history and conducted a clinical examination.  The VA examination report indicated the Veteran displayed poor eye contact, psychomotor agitation, moderately to severely restricted expressive and spontaneous movements, and no difficulties with goal directed behaviors relative to his mental state.  The VA examination report further indicated that the Veteran had garbled speech, mildly depressed affect, lethargic presentation, indications of possible cognitive deficit or learning disability, circumstantial thought process, no insight into his mental health functioning, and poor judgement concerning future goals regarding continued care.  During the examination the Veteran expressed a number of negative ruminations relative to his life generally but reported no obsessions, compulsions, hallucinations, suicidal ideation, or homicidal ideation.  The Veteran did again report that he often he thinks he can hear derogatory conversations about him when riding in cars and that this angers and agitates him.  The November 2006 VA examination report indicated that, in addition to PTSD, the Veteran seemed to manifest cognitive difficulties such as slow, slurred speech, and severe latency of response to query.  The VA examination report further indicated that the examiner was uncertain as to the etiology of the cognitive difficulties, relating that it could be due to several years of drug use and abuse, or some sort of learning difficulty.  The Veteran was given a diagnosis of PTSD and learning disorder NOS, and assigned a GAF of 45. 

In August 2008 the Veteran submitted a statement concerning the effects PTSD.  The Veteran stated that he suffers from depression, impaired thinking, panic attacks, and memory loss. He stated that he is unable to sleep because of the "smell of blood [and] gunpowder".  The Veteran stated that when he gets mad he hits himself in the face and that he is unable to hold a job because he does not want to be around people.  The Veteran further stated that he does not have relationships with anyone and that he finds news from Iraq and Afghanistan very upsetting.  He stated that he is afraid of hurting people and he avoids them for that reason.  The Veteran stated that he is saddened that he can no longer work.  

The Veteran reported for an additional VA mental health examination in November 2008.  The VA examiner noted before beginning the examination that he was not provided with an authorization or the Veteran's claims file, but was told that the examination was in regards to the Veteran's claim for an increased rating for PTSD.  The VA examiner proceeded with the mental status examination and clinical interview.  The VA examination report indicated the Veteran exhibited excellent nutrition and hygiene, maintained poor eye contact, displayed a moderate degree of psychomotor agitation, and that the Veteran's expressive, reactive, and spontaneous movements were moderately constricted but that he had no evident difficulties with goal directed behaviors.  The VA examination report indicated that the Veteran had garbled speech which was possibly attributable to poor dentition although the examiner was uncertain as to the precise cause.  During the examination the Veteran displayed marked impairment in attention and concentration and exhibited a moderately depressed affect, demonstrated poor judgment regarding future goals, and had no insight into his mental health functioning.  Additionally, the Veteran exhibited much negative rumination concerning his Vietnam experience and current situation, but no obsessions, delusions, or compulsions.  The VA examination report further indicated that the Veteran reported ongoing suicidal and homicidal ideations with no intent to act, that he denied hallucinations unrelated to his Vietnam experience, that he experiences nightmares and sleep disturbance related to his Vietnam service, and that he has no friends or acquaintances, although he maintains some ties with a sister and brother. 

The November 2008 VA examination report indicated that the Veteran continues to report signs and symptoms that would seem to qualify him for the diagnosis of PTSD and assigned a GAF of 45, noting the Veteran experiences problems relating to the social environment, occupation problems, housing problems, and economic problems.  The VA examiner further indicated that the Veteran receives no mental health treatment, and reports flashbacks related to his actual experience in Vietnam, intrusive recollections, especially when stimulated by his environment, daily intrusive recollections without environmental stimuli, and distrust and hypervigilance relative to everyday community activities.  

Throughout the pendency of the appeal, the Veteran has consistently described his PTSD symptomatology as including depression, fear, flashbacks, panic attacks, sleep impairment, anger, and an inability to get along with people.  (see Veteran's Substantive Appeal dated December 2005).  The Veteran reported he avoids the public most of the time, but that he requires assistance to perform the activities of daily living.  

The Veteran's PTSD initial diagnosis and severity evaluations were complicated by other mental impairments, as noted above.  The evidence for this period shows that the Veteran's symptoms consistently have included impaired memory, latency of response, auditory hallucinations cognitive deficit, or possibly a learning disability accompanied by slurred, garbled speech.  As noted in the VA examination dated November 2006, the Veteran's decreased GAF score of 45 indicating serious impairment in social and occupational functioning.  In November 2008 the Veteran expressed suicidal and homicidal ideation along with the previously noted cognitive, speech, memory, and concentration impairments.  Between the February 2005 and November 2006 VA examinations, the objective medical evidence and the Veteran's statements indicate the Veteran's PTSD symptomatology to be worsening.  In addition to declining social and occupational functioning, the Veteran's judgement, thought processes, and cognitive function also became demonstrably more impaired.  The evidence indicates that the Veteran's PTSD disability picture worsened during this period to a degree greater than the previously assigned 50 percent.  

In sum, the Board finds that, for the period from November 1, 2006 to January 2, 2013, the Veteran's PTSD has most closely approximated occupational and social impairment with deficiencies in work, family relations, judgment, thinking, mood due to symptoms that have included depression affecting the ability to function independently, appropriately, or affectively; impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran's description of his PTSD symptomatology for this period has consistently been reported at a severity more closely approximating a disability rating of 70 percent.  His VA examination reports also support increased PTSD symptomatology and decreased social and occupational function more closely approximating a disability rating of 70 percent.  

The Board finds that the Veteran does not have total occupational and social impairment due to PTSD for this period.  The Board further finds that the Veteran has not experienced symptoms commensurate with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives or his own name.  Thus, the Board finds that the Veteran is not entitled to a 100 percent disability rating.  

Therefore, upon resolution of all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise and supports an increased rating for PTSD of 70 percent, and no greater, for the period prior to January 2, 2013.  

Increased Rating in excess of 70 percent from January 2, 2013

Following the September 2012 Board remand, the Veteran reported for a VA examination in January 2013 to evaluate the severity of his service-connected PTSD.  The VA examiner reviewed the claims file, medical history, and conducted a clinical evaluation.  The VA examiner noted that the Veteran last had a Compensation and Pension exam November 13, 2008.  The Veteran reported that he was not employed and was struggling financially, that his PTSD had worsened since his last exam, that he was no longer taking his medication, had increased anger and irritability, was scared to ride in cares with most people, and had increased tension and hypervigilance.  The VA examination report indicated that the Veteran continued to have nightmares, physiological and psychological reactivity to trauma, avoidance of talking or thinking about trauma, emotional numbing and distance, chronic sleep impairment, and memory concerns at the same rate as previously evaluated.  The VA examiner confirmed the Veteran's PTSD diagnosis and noted that he his symptoms had increased is severity since his last VA examination, further noting that, as the Veteran's physical health declined, he was unable to engage in his preferred coping activity of walking.  Concerning the occupational and social functional impact of the Veteran's PTSD, the VA examiner checked the box indicating "occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood".  The VA examination report indicated that the Veteran was experiencing psychosocial and environmental problems regarding social isolation, access to healthcare, inability to cook and clean for himself, and safe transportation.  The VA examiner assigned a GAF of 42 and commented that the Veteran has severe impairment in both social and occupational functioning.  

The Veteran has reported depressed affect, and impairment regarding attention, concentration, cognitive function, and memory, most recently in an October 2012 lay statement received just prior to his 2013 VA examination.  In that statement, the Veteran reported difficulty getting along with people and forming work relationships; the Veteran reported disturbances in motivation and mood.  He stated that he stays in his apartment and relives his Vietnam experience every day.  The Veteran's statements were corroborated by the January 2013 VA examination as the VA examiner indicated that the Veteran's condition most closely approximated the 70 percent rating criteria.  Although the VA examiner assigned a slightly lower GAF score of 42 for this period indicating an increased severity of serious social and occupational functioning, the Veteran's decline in mental health was not noted to be commensurate with impairment in reality as a GAF score of 31-40 would indicate.  Consequently, although the Veteran's presentation of symptomatology has worsened, it is still within the range contemplated by a disability rating of 70 percent.  

The Board finds that the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood for the period from January 2, 2013.  Even though the January 2013 VA examination report indicated that the Veteran's PTSD symptomatology was worse than evaluated in the previous examination, the totality of his symptoms still most closely approximates a disability rating of 70 percent.   
The Board finds that the Veteran does not have total occupational and social impairment due to PTSD.  In this regard, the Board finds that the Veteran has not experienced symptoms commensurate with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives or his own name.  These kinds of symptoms demonstrate a loss of touch with reality, and the symptoms experienced by the Veteran are not of such severity.  The Board acknowledges that, following the January 2, 2013 VA examination, the Veteran was awarded TDIU, indicating unemployability, in part based on his 70 percent disability rating for PTSD.  However, the Board further acknowledges that the Veteran is service-connected for numerous disabilities that act in concert to prevent him from being able to work, and affect his ability to cook, clean, and safely attend medical appointments due to his remote living arrangement.  Thus, the severity of the Veteran's PTSD is but one factor regarding the grant of TDIU and the Veteran's PTSD alone is properly rated at 70 percent.  Therefore, for the reasons set forth above, the Veteran's symptoms as a whole do not more closely approximate the criteria for the next higher rating of 100 percent.  

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria for the period from January 2, 2013.  38 C.F.R. § 4.130, DC 9411 (2013); see also Gilbert, 1 Vet. App. at 53-56.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's service-connected PTSD, see 38 C.F.R. § 4.130, Diagnostic Codes 9411, is manifested by anger, impaired impulse control, disturbances of motivation and mood, and a lengthy history of difficulty maintaining effective work and social relationships.  In summary, the schedular criteria for PTSD contemplate a wide variety of manifestations of functional loss.
The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his service-connected PTSD is more severe than the initially assigned 50 percent rating.  As was explained in the merits decision above granting, in part, the higher rating, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (2014).  


ORDER

Entitlement to a disability rating in excess of 50 percent for the period from February 20, 2001, to November 1, 2006, is denied.  

Entitlement to a disability rating of 70 percent, and no greater, for the period from November 1, 2006, to January 2, 2013, is granted.

Entitlement to as disability rating in excess of 70 percent for the period from January 2, 2013, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


